Citation Nr: 1450438	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  12-22 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a right ankle disability.  

2.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for left hip, leg, and foot disabilities, claimed as due to VA treatment.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c) (2013), the appeal has been advanced on the Board's docket.  

The Veteran served on active duty from September 1960 to August 1962.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in August 2009 and May 2012 of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The August 2009 RO decision denied compensation under the provisions of 38 U.S.C.A. § 1151 for left hip, leg, and foot disabilities, claimed as due to VA treatment.  

The May 2012 RO decision denied service connection for a right ankle disability.  

In November 2012, the Veteran appeared at a personal hearing at the RO.  A transcript of the hearing is in the Veteran's claims file.  

In January 2014, the Veteran appeared at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's claims file.  

In February 2014, the Board remanded the issues on appeal for further development.  

In June 2014, the Board requested an independent medical expert (IME) opinion as to the Veteran's claim for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for left hip, leg, and foot disabilities, claimed as due to VA treatment, and the IME opinion was obtained in June 2014.  In July 2014, the Veteran and his representative were provided with a copy of the IME opinion.  No additional argument has been submitted.  


FINDINGS OF FACT

1.  The Veteran does not currently have a right ankle disability.  

2.  The Veteran does not have left hip, leg, and foot disabilities that were caused or aggravated by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA, or by an event not reasonably foreseeable. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right ankle disability have not been met. 38 U.S.C.A. §§ 1101, 1131, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  The criteria for compensation under the provisions of U.S.C.A. § 1151 for left hip, leg, and foot disabilities, claimed as due to VA surgical treatment, have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. § 3.358 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

Letters of June 2009 and January 2012 satisfied the duty to notify provisions.  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  The claims were subsequently readjudicated, most recently in a May 2014 supplemental statement of the case.  

The Veteran's service treatment records and VA treatment records have been obtained.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  VA examinations were conducted in March 2012 and April 2014, and an IME opinion was obtained in June 2014.  

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

Analysis

I.  Right Ankle

Establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009.  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a).  

The Veteran contends that he was treated for right ankle problems during service and that he has suffered from right ankle problems since service.  

The Veteran's service treatment records indicate that he was treated for right ankle complaints during service.  On a medical history form at the time of his September 1960 enlistment examination, the Veteran checked that he had no foot trouble, as well as no bone, joint, or other deformities.  The reviewing examiner did not refer to any right ankle problems.  The September 1960 objective enlistment examination report, which was actually initially performed in August 1960 and updated in September 1960, included a notation that the Veteran's feet and lower extremities were normal.  

A March 1961 service treatment entry indicated that the Veteran was seen for complaints of ankle pain periodically for five years.  It was noted that the Veteran was prescribed exercise.  

A May 1961 service treatment entry indicated that the Veteran complained of pain and swelling around the right ankle for five years.   A subsequent May 1961 entry related that the Veteran came to check on his (right ankle) X-ray, and that the X-ray report was normal.  A diagnosis was not provided.  

On a medical history form at the time of the Veteran's June 1962 separation examination, he checked that he had foot trouble and that he had no bone, joint, or other deformities.  The reviewing examiner reported that the Veteran had foot trouble in 1959, but that he had no trouble at present.  The objective June 1962 separation examination report noted that the Veteran had first degree pes planus and  that his lower extremities were normal.  

A post-service December 2009 VA treatment entry indicated that the Veteran complained of pain in the right ankle, and that he had a history of an injury.  The assessment included right ankle pain.  

A March 2012 VA orthopedic examination report included a notation that the Veteran's claim file was reviewed.  The Veteran reported that, if he stood for a long period, he would have pain in the lateral right ankle.  He stated that he took Naprosyn which helped.  The Veteran also indicated that he sometimes missed work due to his right ankle problems.  

The examiner checked a box on the examination report form that the Veteran presently had, or had at one time, a right ankle condition.  The actual diagnosis was a normal right ankle.  The examiner indicated that the Veteran's claimed right ankle condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner stated that the Veteran had a complaint of right ankle swelling and pain for five years in May 1961 and that an examination and X-ray were both normal.  The examiner maintained that there was no evidence of ankle complaints after service until a VA treatment report in 2009, with an X-ray that was normal at that time.  The examiner remarked that the Veteran currently had a normal examination.  The examiner also indicated that the Veteran's claimed right ankle condition, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  The examiner stated that since the Veteran complained of ankle pain for five years in 1961, such was considered.  

An April 2014 VA ankle conditions examination report included a notation that the Veteran's claim file was reviewed.  The Veteran reported that he had a sense of something grinding in his right ankle.  He stated that prolonged walking or mowing of his yard would aggravate his right ankle pain.  The Veteran indicated that he did not recall any right ankle injury.  He stated that he had not had treatment for right ankle problems since his discharge from service in 1962.  He reported that he did complain about his right ankle a couple of times while he was in prison, but that he did not have any treatment for it at that time.  

The examiner checked a box on the examination report form that the Veteran presently had, or had at one time, a right ankle condition.  The actual diagnoses were a history of right ankle pain, with no pathology, and a normal examination, with normal X-rays, and no pathology.  The examiner indicated that the Veteran's claimed ankle condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reported that the Veteran complained of pain and swelling for five years in "March" 1961 with a normal examination and normal X-rays.  The examiner stated that the Veteran was in the service until August 1962 without further complaints.  It was noted that the Veteran's separation examination was negative for a right ankle condition.  The examiner indicated that the Veteran had not had any treatment of documented complaints related to his right ankle since his discharge from service.  The examiner reported that the Veteran had a normal examination for his age and normal X-rays, with no pathology.  The examiner maintained that there was no evidence of an ongoing right ankle condition associated with, or aggravated by service, or any other condition.  The examiner stated that there was also no evidence of a pre-existing right ankle condition that was aggravated by service.  

The probative value of medical opinion evidence "is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators . . ."  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

The determination of credibility is the province of the Board.  It is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons or bases.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

There are etiological opinions of record pursuant to a March 2012 VA orthopedic examination report and an April 2014 VA ankle conditions examination report, respectively.  

The March 2012 VA orthopedic examination report related an actual diagnosis of a normal right ankle.  The examiner indicated, after a review of the claim file, that the Veteran's claimed right ankle condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner also indicated that the Veteran's claimed right ankle condition, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  The examiner's conclusions are somewhat contradictory.  The examiner indicated that the Veteran did not have a right ankle condition that was related to service, but also stated that a claimed right ankle condition, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  There is no evidence of treatment for right ankle problems prior to the Veteran's period of service, and his September 1960 objective enlistment examination report showed no right ankle problems.  Therefore, the Board finds that the opinions provided by the examiner are of limited probative value.

The examiner, pursuant to the April 2014 VA ankle conditions examination report, related diagnoses of a history of right ankle pain, with no pathology, and a normal examination, with normal X-rays, and no pathology.  The examiner indicated that the Veteran's claimed ankle condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner also maintained that there was no evidence of an ongoing right ankle condition associated with, or aggravated by service, or any other condition.  The examiner stated that there was also no evidence of a pre-existing right ankle condition that was aggravated by service.  The examiner's opinions are consistent with the evidence of record.  The examiner also reviewed the Veteran's claim file, discussed his medical history in some detail, and provided rationales for his opinions.  

The examiner did report that the Veteran had not had any treatment of documented complaints related to his right ankle since his discharge from service.  However, there is a post-service December 2009 VA treatment record that shows that the Veteran was diagnosed with right ankle pain.  Although the examiner neglected to mention that one December 2009 report, pain alone, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  Therefore, the Board finds that the April 2014 VA ankle conditions examination report, with the examiner's respective opinions, is the most probative in this matter.  See Wensch v. Principi, 15 Vet. App. 362 (2001).  

Although the Veteran has reported right ankle complaints to various medical providers, there is no evidence in the entire record of any actually diagnosed right ankle disability.  The most probative April 2014 VA ankle conditions examination report specifically related actual diagnoses of a history of right ankle pain, with no pathology, and a normal examination, with normal X-rays, and no pathology.  Additionally, the only other diagnoses of record are pursuant to a March 2012 VA orthopedic examination report which indicated an actual diagnosis of a normal right ankle, and a December 2009 VA treatment entry that solely diagnosed right ankle pain, which does not constitute a disability for service connection.  Sanchez-Benitez, 13 Vet. App. At 282.  There are also no positive opinions of record relating any right ankle disability to the Veteran's period of service.  

In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes).  Here, the evidence indicates no presently diagnosed right ankle disability.  

The Veteran is competent to report symptoms that he thought were right ankle problems during service or after service; however, as a lay person, he does not have the education, training and experience to offer a medical diagnosis or an opinion as to the onset or etiology of these conditions.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011), see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board finds that the Veteran's lay assertions are not competent evidence and are of no probative value.  

The preponderance of the evidence is against the claim for entitlement to service connection for a right ankle disability; there is no doubt to be resolved; and service connection is not warranted.  




II.  1151

Where a Veteran suffers an injury or aggravation of an injury as a result of VA medical treatment, and the injury or aggravation results in additional disability or death, then compensation, including disability, death, or dependency and indemnity compensation, shall be awarded in the same manner as if the additional disability or death were service-connected.  38 U.S.C.A. § 1151 (West 2002).  As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107 (West 2002).  

In order for the disability or death to qualify for compensation under 38 U.S.C.A. § 1151, the disability or death must not have been the result of the Veteran's willful misconduct, and must have been caused by VA hospital care, medical or surgical treatment, or examination.  Additionally, the VA hospital care, medical or surgical treatment, or examination that proximately caused the disability or death, must have been careless, negligent, lacked proper skill, or involved an error in judgment, or an event that was not reasonably foreseeable.  38 U.S.C.A. § 1151(a).  The additional disability or death must not merely be coincidental with the VA hospitalization, medical, or surgical treatment.  Finally, proof of aggravation, in the absence of evidence satisfying the causation requirement, will not suffice to make the additional disability or death compensable.  38 C.F.R. § 3.358(c)(1)(2) (2013).  

In determining whether additional disability exists, the Veteran's physical condition immediately prior to the disease or injury upon which the claim for compensation is based will be compared with his physical condition subsequent thereto.  With regard to medical or surgical treatment, the Veteran's physical condition prior to the disease or injury is the condition which the medical or surgical treatment was intended to alleviate.  Compensation is not payable if the additional disability or death results from the continuance or natural progress of the disease or injury for which the training, treatment, or hospitalization was authorized.  38 C.F.R. § 3.358(b)(1), (2) (2013).  

Under the provisions of 38 U.S.C.A. § 1151, entitlement to benefits based on the failure to diagnose a preexisting condition requires a determination that: (1) VA failed to diagnose or treat a preexisting disease or injury; (2) a physician exercising the degree of skill and care ordinarily required of the medical profession reasonably should have diagnosed the condition and rendered treatment; and (3) the Veteran suffered a disability that probably would have been avoided if the proper diagnosis and treatment had been rendered.  38 U.S.C.A. § 1151; Roberson v. Shinseki, 607 F.3d 809, 816-17 (Fed. Cir. 2011).  

The Veteran contends that he has left hip, leg, and foot disabilities which are caused by VA treatment.  He specifically maintains that his VA surgeries related to prostate cancer caused a blood clot in his left lower extremity, and that since that time, he has suffered from numbness from his left hip down to his left foot.  

VA treatment records show that the Veteran underwent multiple surgeries in April 2008 and May 2008.  

An April 2008 VA hospital discharge summary noted that the Veteran had a left common iliac artery aneurysm, which was 3.6 cm in diameter, and that he also had prostate cancer with a planned prostatectomy.  The examiner reported that a vascular [consultation] indicated that the aneurysm was amenable to endovascular repair and that such would reduce the risk of a rupture should the Veteran require postoperative radiation therapy.  The examiner stated that because of the aneurysm's location, it was felt that the left hypogastric artery should be embolized prior to the aneurysm report.  The Veteran was admitted for hydration and mucomyst for renal protection prior to the embolization, which was performed without complication in April 2008.  The examiner indicated that the Veteran would return for hydration prior to an endovascular aneurysm repair subsequently in April 2008.  The discharge diagnosis was left common iliac artery aneurysm.  

A subsequent April 2008 VA discharge summary indicated that the Veteran had a left common iliac artery aneurysm, which was 3.6 cm in diameter, and that he also had prostate cancer with a planned prostatectomy.  The examiner reported that the Veteran was previously discharged in April 2008 and returned for a scheduled admission for an endovascular abdominal aneurysm repair.  It was noted that the Veteran complained of mild left buttock soreness after a previous embolization procedure.  The examiner indicated that the Veteran underwent an endovascular abdominal aneurysm repair and recovered in the surgical intensive care unit for blood pressure control.  The Veteran was later discharged.  The discharge diagnosis was status post endovascular abdominal aneurysm repair.  

A May 2008 VA operative report noted that the Veteran underwent a bilateral pelvic lymph node resection and retropubic radical prostatectomy.  The postoperative diagnosis was prostate cancer.  

Another May 2008 operative report, on that same day, indicated that the Veteran underwent a left external iliac stent thrombectomy, external stent replacement, and a distal left lower extremity thrombectomy.  The postoperative diagnosis was acute left lower extremity ischemia.  

A May 2008 VA discharge summary indicated that the Veteran was postoperative day twelve, status post a radical retropubic prostatectomy, with a subsequent acute lower left limb ischemia, and that he was taken emergently to the operating room on the night of the surgery and underwent a thrombectomy of the left external iliac limb of a previous endovascular aortic abdominal aneurysm repair, superficial femoral artery, profunda, and popliteal artery.  The examiner stated that the Veteran's left lower extremity anterior compartment became tight, and a vascular surgery [consultation] suggested Lovenex, aspirin, Doppler of the left lower extremity negative, over four to five days, the compartments softened.  It was noted that the Veteran spiked multiple temperature [readings] over 101 at night, but that he maintained off antibiotics and all cultures were negative, with a negative chest X-ray.  The examiner stated that it was suspected left lower extremity reperfusion was the source.  The discharge diagnosis was prostate cancer status post radical prostatectomy.  

A September 2008 radiology oncology consultation noted, as to a smoking history, that the Veteran quit smoking eight years earlier and that he previously had a thirty-five pack per year history.  The assessment, at that time, was residual disease status post retropubic radical prostatectomy with pelvic lymph node dissection for adenocarcinoma of the prostate.  

An August 2012 VA treatment entry related diagnoses that included prostate cancer with extensive perineural invasions, status post open prostatectomy and radiation therapy; status post abdominal aortic aneurysm report, status post thrombectomy of the left external iliac; worsening left hip pain; and lower extremity claudication.  

An April 2014 VA orthopedic examination report noted that the Veteran's claim file was reviewed.  The diagnoses included asymptomatic osteoarthritis of the hips; vascular claudication of left leg; and mild weakness of flexion and extension of the toes of the left foot status post-surgery for a blood clot.  The examiner reported that the Veteran had vascular claudication of the left leg and that he did have evidence of age-acquired arthritis in both hips, which was not symptomatic.  The examiner stated that there was no other diagnosis of the left leg and no misdiagnosis.  It was noted that the Veteran had mild residual weakness in toe flexion and extension that did not limit his activities.  The examiner maintained that blood clots were a well-known complication of radical prostate surgery.  

The examiner reported that the Veteran's blood clot was diagnosed very early and treated appropriately.  The examiner concluded that there was no evidence of negligence, lack of proper skill or error in judgment.  The examiner stated that there was no fault on the part of the VA and that all risks, benefits, and possible complications were discussed with the Veteran.  It was noted that the Veteran read the consent form and signed it.  The examiner stated that the Veteran had mild to moderate residual vascular claudication as a result of the clot and revascularization surgery.  

A June 2014 IME opinion was provided by a physician.  The physician reported that he had reviewed in detail the entire record, with specific attention to the entire course of events during the Veteran's pre-operative assessment, the discovery of the previously unsuspected, but potentially life-threatening left common iliac artery aneurysm, and the successful and appropriate treatment of such pathology, as well as the successful treatment of the index problem, namely the Veteran's prostate cancer, and the sequelae following the treatment which led to his successful discharge.  

The physician indicated that it was his unequivocal opinion that there was no wrongdoing on the part of the VA system and the healthcare providers in the care rendered to the Veteran.  To the contrary, due to the extraordinary efforts and expertise provided to the Veteran, he had benefited from the elimination of two potentially life-threatening conditions.  The physician stated that the immediate attention to the unsuspected, but explainable, ischemic situation following the retropubic prostatectomy was state of the art and academically approached with a superb limb sparing result with negligible (if any) morbidity.  The physician said that, after practicing vascular surgery for thirty-seven years, he could only hope that if faced with a similar emergent clinical scenario as a consultant surgeon, that he would be able to render the same excellent result.  The physician reported that, as to the actual prostatectomy, although not within his area of expertise, it should be noted from the operative note that such was a nerve-sparing procedure for a Gleason 7 malignancy with extensive perineural invasion.  

The physician commented that as to specifically addressing whether the Veteran's current claudication of the left leg and weakness in the toes of the left foot were a result of an event that was not reasonably foreseeable, he believed that those complaints were less than 50 percent explainable by any intervention of the VA treatment, and what was more, were not in any way contributory to significant disability warranting additional compensation.  The physician maintained that there was absolutely no carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the party of the VA, or an event not reasonably foreseeable.  

The physician indicated that he believed that any residual disability from the standpoint of peripheral vascular disease, would be, and was, explainable by the natural history of atherosclerotic arterial pathology in the Veteran, and the natural progression of recurrent neo-intimal hyperplasia which was an unavoidable association with that type of intervention.  

The probative value of medical opinion evidence "is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators . . ."  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

The determination of credibility is the province of the Board.  It is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons or bases.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

The Board notes that the examiner, pursuant to the April 2014 VA orthopedic examination report, related diagnoses that included asymptomatic osteoarthritis of the hips; vascular claudication of left leg; and mild weakness of flexion and extension of the toes of the left foot status post-surgery for a blood clot.  The examiner, after a review of the claim file, reported that the Veteran had vascular claudication of the left leg and that he did have evidence of age-acquired arthritis in both hips, which was not symptomatic.  The examiner noted that the Veteran also had mild residual weakness in toe flexion and extension that did not limit his activities.  The examiner maintained that blood clots were a well-known complication of radical prostate surgery, and that his blood clot was diagnosed very early and treated appropriately.  The examiner concluded that there was no evidence of negligence, lack of proper skill or error in judgment.  The examiner stated that there was no fault on the part of the VA and that all risks, benefits, and possible complications were discussed with the Veteran.  It was noted that the Veteran read the consent form and signed it.  

While the VA examiner specifically noted that the Veteran read a consent form and signed it, the actual consent form for the prostate surgery is not of record.  Additionally, the examiner did not specifically address whether the Veteran's current claudication of the left leg and weakness of the toes of the left foot were the result of an event that was not reasonable foreseeable, which was also a necessary element to resolve a claim for compensation pursuant to 38 U.S.C.A. § 1151.  The examiner also did not specifically address whether any additional disability to the Veteran's left hip, leg, and foot, was caused by VA surgical treatment (i.e., the Veteran's prostate surgery and left lower extremity thrombectomy).  Therefore, the Board finds that the VA examiner's opinions are less probative in this matter.  

The IME physician, after a review of the claim file, commented that there was absolutely no carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the party of the VA, or an event not reasonably foreseeable.  The physician indicated that he believed that any residual disability from the standpoint of peripheral vascular disease, would be, and was, explainable by the natural history of atherosclerotic arterial pathology in the Veteran, and the natural progression of recurrent neo-intimal hyperplasia which was an unavoidable association with that type of intervention.  The IME physician reviewed the Veteran's claim file, discussed his medical history in some detail, addressed the necessary criteria pursuant to 38 U.S.C.A. § 1151, and provided rationales for his opinions.  The Board finds that the IME physician's opinions are the most probative in this matter.  Wensch, 15 Vet. App. at 362.  

There is no competent evidence that the Veteran has left hip, leg, or foot disabilities for which the proximate cause was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing such care, or that the proximate cause of any such disabilities was an event that was not reasonably foreseeable.  An IME physician specifically found, in a very probative opinion, that there was absolutely no carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the party of the VA, or an event not reasonably foreseeable.  Thus, the legal requirements are not met for compensation under the provisions of 38 U.S.C.A. § 1151 for left hip, leg, or foot disabilities, claimed as due to VA treatment.  

The Veteran maintains in his statements and testimony that the VA treatment caused his left hip, leg, and foot disabilities.  Although he is competent to report that he had left hip, leg, and foot problems or that he felt he had left hip, leg, and foot problems that worsened, he is not competent to diagnose any such disability as related to VA treatment.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d. 1331 (Fed. Cir. 2006).  Similarly, the Veteran is not competent to provide either a diagnosis or the medical nexus, and a probative medical opinion from a medical professional has not related any left hip, leg, and foot disabilities to his VA treatment.   Jandreau, 492 F.3d at 1372.  

The preponderance of the evidence is against the claim for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for left hip, leg, and foot disabilities, claimed as due to VA treatment; there is no doubt to be resolved; and compensation is not warranted.


ORDER

Service connection for a right ankle disability is denied.  

Compensation under the provisions of U.S.C.A. § 1151 for left hip, leg, and foot disabilities, claimed as due to VA surgical treatment, is denied.  



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


